DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are pending.
The claim objections (except for the one(s) being repeated below) has been withdrawn in view of the claim amendment. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/22 has been entered.

Response to Arguments
Applicant's arguments filed 06/15/22 have been fully considered but are moot in view of the new grounds of rejection presented below in view of newly found prior arts.

Claim Objections
Claims --1-21 are objected to because of the following informalities:  
“the two devices or networks” in line 4 of claims 1, 8, 15 should read “the two previously unconnected devices or network”.
“the first and second computing device or network” in line 14 of claim 1 should read “the first computing device or network and the second computing device or network”.
“the first computing device” in last line of claims 2, 6, 7, line 18 of claim 8, line 5 of claim 9, line 8 of claim 13, lines 37, 49 of claim 15, line 5 of claim 16, last line of claims 20, 21 should read “the first computing device or network”.
“the second computing device” in last line of claim 3, line 5 of claim 4, line 5 of claim 6, line 4 of claim 11, line 5 of claim 20 should read “the second computing device or network”.
“the step” in line 2 of claims 4, 5, 6, 7, 9, 19, 20, 21, line 5 of claim 8, line 1 of claims 11, 12, 13, 14, should read “step”.
“the mapping steps” in line 4 of claim 4 should read “the mapping step”.
“endpoint” inline 6 of claim 6 should be deleted.
“the digital required” in line 5 of claim 7 should read “the required digital”.
“a third intermediary computing device” in lines 6, 10 of claim 8, line 2 of claim 10 should read “a third intermediary computing device or network”.
“the digital” in line 3 of claims 9, 16 should read “digital”.
“satisfy specified” in line 4 of claims 9, 16 should read “satisfy the specified”.
“the third computing” in line 2 of claims 11, 13, line 22 of claim 15 should read “the third intermediary computing”.
“the mappings” in line 4 of claim 13 should read “the mapping”.
“the first and second computing devices and networks” in lines 14, 16 of claim 15 should read “the first computing device or network and the second computing device or network”.
“the second device” in lines 35, 47 of claim 15 should read “the second computing device”.
“required digital security standard” in line 5 of claim 16 should read “the required digital security standards”.
“the third intermediary device” in line 4 of claim 17 should read “the third intermediary computing device”.
“the computer program” in line 1 of claims 18, 19, 20, 21 should read “the computer program code”.
“the steps” in line 2 of claim 18 should read “steps”.
“the first computing device network” in line 4 of claim 18 should read “the first computing device or network”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Harada (US 20050120231).

Claim 8, Harada discloses A method for facilitating electronic connection between two previously unconnected devices after an intermediary assesses and negotiates digital security standards and compliance between the two devices, the method comprising the steps of: 
electronically obtaining and storing by a third intermediary computing device existing digital security capabilities of a second computing device or network; (e.g. fig. 18, ¶172-173, 177: receiving data from the connected terminal device and identifying that the received data is the security countermeasure level data)
electronically obtaining and storing by the third intermediary computing device required digital security standards of specified technical electronic functionality of a first computing device or network; (e.g. fig. 18, ¶183-184: identifying the connection condition data for judging the security countermeasure level data)
electronically mapping by the third intermediary computing device or network whether at least one existing digital security capability of the second device or network satisfies the specified technical electronic functionality of each required digital security standard of the first computing device; and (e.g. fig. 18, ¶173, 182, 184: judging whether the security countermeasure level data satisfy the connection condition data) 6Patent Application No. 16/942,753 Docket No. 100.3 
electronically connecting the second computing device or network to the first computing device or network after the specified technical electronic functionality of each required digital security standard of the first computing device or network is satisfied by at least one existing digital security capability of the second computing device or network. (e.g. fig. 18, ¶180, 184: connecting the terminal device to VLAN 230 after the security countermeasure level data satisfy the connection condition data)

Claim 9, Harada discloses The method of claim 8, wherein the method further comprises the step of the third intermediary computing device or network iteratively altering or supplementing the digital security capability of the second computing device or network to satisfy specified technical electronic functionality of the required digital security standards of the first computing device. (Harada, e.g. fig. 18, ¶169, 172, 174)

Claim 11, Harada discloses The method of claim 8, further comprising the step of identifying by the third computing device or network specified technical electronic functionality of the required digital security standards which the mapping 7Patent Application No. 16/942,753 Docket No. 100.3 step determines are lacking in the existing digital security capabilities of the second computing device, (Harada, e.g. ¶117-120, 134, 136, 183) and presenting to the second computing device or network a template of alterable device settings for the second computing device or network needed to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first computing device or network. (Harada, e.g. ¶169, 172)

Claim 12, Harada discloses The method of claim 11, further comprising the step of electronically implementing the step of electronically altering the device settings of the second computing device or network to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards. (Harada, e.g. ¶169, 172)

Claim 13, Harada discloses The method of claim 8, further comprising the step of identifying by the third computing device or network specified technical electronic functionality of the required digital security standards which the mappings step determines are lacking in the existing digital security capabilities of the second computing device, (Harada, e.g. ¶117-120, 134, 136, 183) and presenting to the second computing device or network a template of additional hardware and/or software to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first computing device. (Harada, e.g. ¶169, 172)

Claim 14, Harada discloses The method of claim 13, further comprising the step of electronically downloading by the third intermediary computing device or network the additional software to the second computing device or network to provide the lacking specified technical electronic functionality of the digital required security standards of the first computing device or network. (Harada, e.g. ¶169, 172)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20050120231) in view of Walker (US 20100112983).

Claim 1, Harada discloses A computer program product for facilitating electronic connection between two previously unconnected devices or networks after an intermediary assesses and negotiate digital security standards and compliance between the two devices or networks, the computer program product comprising: 
a computer-readable, non-transitory medium of an intermediary computing device or network, (e.g. fig. 18, ¶167-168, 171, 281: the combination of the switch, update server device, and control server device (an intermediary) is positioned between and independent of VLAN 230 and terminal device) wherein the intermediary computing device or network has a first electronic connection with a first computing device or network (e.g. fig. 18, ¶168: the switch is connected to VLAN 230) and has a second electronic connection with a second computing device or network, (e.g. fig. 18, ¶168: the switch is connected to terminal device) and wherein there is no electronic connection between the first and second computing device or network, (e.g. fig. 18, ¶170, 173: terminal device 200 having existing security countermeasure level data and initially not connected to the VLAN 230) the intermediary computing device or network for providing computer program code wherein the computer program code comprises executable code for implementing steps for: 2Patent Application No. 16/942,753 Docket No. 100.3 
identifying existing digital security capabilities of the second computing device or network over the second electronic connection; (e.g. fig. 18, ¶172-173, 177: receiving data from the connected terminal device and identifying that the received data is the security countermeasure level data)
identifying required digital security standards of specified technical electronic functionality of the first computing device or network; and (e.g. fig. 18, ¶183-184: identifying the connection condition data for judging the security countermeasure level data)
mapping whether at least one existing digital security capability of the second device or network satisfies the specified technical electronic functionality of each required digital security standard of the first computing device or network. (e.g. fig. 18, ¶173, 182, 184: judging whether the security countermeasure level data satisfy the connection condition data)
Although Harada discloses identifying the required digital security standards of specified technical electronic functionality of the first computing device or network (see above), Harada does not appear to explicitly disclose but Walker discloses identifying the required digital security standards of specified technical electronic functionality of the first computing device or network over the first electronic connection (e.g. figs. 1-2, ¶59, 63-65, 72, 80: identifying policies from the connected combination of applications servers, policy server and policy integration server).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Walker into the invention of Harada for the purpose of directly obtaining and using the most up to date required policies for mediating connections by devices to the enterprise.

Claim 2, Harada-Walker discloses The computer program product of claim 1, 3Patent wherein the intermediary computing device or network facilitates electronic connection between the first computing device or network and the second computing device or network after mapping establishes that at least one of the existing digital security capability of the second device or network satisfies the specified technical electronic functionality of each required digital security standard of the first computing device. (Harada, e.g. fig. 18, ¶180, 184)

Claim 4, Harada-Walker discloses The computer program product of claim 1, further comprising executable code for implementing the step of identifying specified technical electronic functionality of the required digital security standards which the mapping steps identifies are lacking in the existing digital security capabilities of the second computing device, (Harada, e.g. ¶117-120, 134, 136, 183 and/or Walker, e.g. ¶35-36, 63, 65, 69) and presenting to the second computing device or network a template of alterable device settings for the second computing device or network needed to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first computing device or network. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70).  

Claim 5, Harada-Walker discloses The computer program product of claim 4, further comprising executable code for implementing the step of electronically altering device settings of the second computing device or network to satisfy one or more lacking specified technical electronic functionality of the required digital security standards. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70)

Claim 6, Harada-Walker discloses The computer program product of claim 1, further comprising executable code for implementing the step of identifying specified technical electronic functionality of the required digital security standards which the mapping step determines are lacking in the existing digital security capabilities of the second computing device, (Harada, e.g. ¶117-120, 134, 136, 183 and/or Walker, e.g. ¶35-36, 63, 65, 69) and presenting to the second computing device or network endpoint a template of additional hardware and/or software to satisfy the lacking specified technical electronic functionality of the required digital security standards of the first computing device. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70)

Claim 7, Harada-Walker discloses The computer program product of claim 6, further comprising executable code for implementing the step of electronically downloading by the intermediary computing device or network additional software to the second computing device or network to provide the lacking specified technical electronic functionality of the digital required security standards of the first computing device. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70)

Claim 15, Harada discloses A system for facilitating electronic connection between two previously unconnected devices after an intermediary assesses and negotiates digital security standards and compliance between the two devices or networks, (e.g. fig. 18, ¶167-168) the system comprising: 
a first computing device or network, the first computing device or network having required digital security standards of specified technical electronic functionality; (e.g. figs. 12, 18, ¶116-119, 168-169, 183-184: VLAN 230 having connection condition data required to be satisfied for connecting to the VLAN 230)
a second computing device or network of a desired digital endpoint, the second computing device or network having existing digital security capabilities, wherein the second computing device or network is not initially electronically connected to the first computing device or network; (e.g. fig. 18, ¶170, 173: terminal device 200 having existing security countermeasure level data and initially not connected to the VLAN 230)
a third intermediary computing device or network, the third intermediary computing device or network being independent of the first and second computing devices and networks and positioned electronically between the first and second computing devices and networks; (e.g. fig. 18, ¶167-168, 171, 281: the combination of the switch, update server device, and control server device (a third intermediary) is positioned between and independent of VLAN 230 and terminal device)
a first electronic connection between the third intermediary computing device or network and the first computing device or network, (e.g. fig. 18, ¶168: the switch is connected to VLAN 230)
a second, separate electronic connection between the third intermediary computing device or network and the second computing device or network, (e.g. fig. 18, ¶168: the switch is connected to terminal device)
the third computing device or network comprising computer-10Patent Application No. 16/942,753Docket No. 100.3readable, non-transitory medium for providing computer program code wherein the computer program code comprises executable code for implementing steps for: 
identifying the existing digital security capabilities of the second computing device or network independent of the first computing device or network over the second electronic connection; (e.g. fig. 18, ¶172-173, 177: receiving data from the connected terminal device and identifying that the received data is the security countermeasure level data)
identifying the required digital security standards of specified technical electronic functionality of the first computing device or network; and (e.g. fig. 18, ¶183-184: identifying the connection condition data for judging the security countermeasure level data)
mapping whether at least one existing digital security capability of the second device or network satisfies the specified technical electronic functionality of each required digital security standard of the first computing device, and (e.g. fig. 18, ¶173, 182, 184: judging whether the security countermeasure level data satisfy the connection condition data)
initiating electronic connection between the second11Patent Application No. 16/942,753Docket No. 100.3 computing device or network and the first computing device or network after mapping establishes that at least one existing digital security capability of the second device or network satisfies the specified technical electronic functionality of each required digital security standard of the first computing device or network. (e.g. fig. 18, ¶180, 184: connecting the terminal device to VLAN 230 after the security countermeasure level data satisfy the connection condition data)
Although Harada discloses a first computing device or network and identifying the required digital security standards of specified technical electronic functionality of the first computing device or network (see above), Harada does not appear to explicitly disclose but Walker discloses 
a first computing device or network of a distributive enterprise, (e.g. fig. 2, ¶53, 59, 63: the combination of applications servers, policy server, policy integration server and information resource server) identifying the required digital security standards of specified technical electronic functionality of the first computing device or network over the first electronic connection (e.g. figs. 1-2, ¶59, 63-65, 72, 80: identifying policies from the connected applications servers, policy server and policy integration server).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Walker into the invention of Harada for the purpose of directly obtaining and using the most up to date required policies for mediating connections by devices to the enterprise.

Claim 16, Harada-Walker discloses The system of claim 15, wherein the computer program code further comprises executable code of an algorithm for implementing steps to iteratively alter or supplement the digital security capability of the second computing device or network to satisfy specified technical electronic functionality of required digital security standard of the first computing device (Harada, e.g. fig. 18, ¶169, 172, 174 and/or Walker, e.g. ¶35, 63, 65, 69-70)

Claim 18, Harada-Walker discloses The system of claim 15, the computer program further comprising executable code for implementing the steps of identifying specified technical electronic functionality of the required digital security standards of the first computing device network which the mapping step determines are lacking in the existing digital security capabilities of the second computing device or network, (Harada, e.g. ¶117-120, 134, 136, 183 and/or Walker, e.g. ¶35-36, 63, 65, 69) and presenting to the second computing device or network a template of alterable device settings for the second computing device or network needed to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first computing device or network. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70).  

Claim 19, Harada-Walker discloses The system of claim 18, the computer program further comprising executable code for implementing the step of electronically altering device settings of the second computing device or network to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first computing device or network. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70)

Claim 20, Harada-Walker discloses The system of claim 15, the computer program further comprising executable code for implementing the step of identifying specified technical electronic functionality of the required digital security standards which the mapping step determines are lacking in the existing digital security capabilities of the second computing device, (Harada, e.g. ¶117-120, 134, 136, 183 and/or Walker, e.g. ¶35-36, 63, 65, 69) and presenting to the second computing device or network a template of additional13Patent Application No. 16/942,753Docket No. 100.3 hardware and/or software to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first computing device. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70)
	
Claim 21, Harada-Walker discloses The system of claim 20, the computer program further comprising executable code for implementing the step of electronically downloading by the third intermediary computing device or network additional software to the second computing device or network to provide the lacking specified technical electronic functionality of the required digital security standards of the first computing device. (Harada, e.g. ¶169, 172 and/or Walker, ¶35, 63, 65, 69-70)

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20050120231) in view of Walker (US 20100112983) and further in view of Bartoszewski (US 20150326610).

Claim 3, Harada-Walker discloses The computer program product of claim 1, wherein identifying existing digital security capabilities of the second computing device or network independent of the first computing device or network is accomplished by the intermediary computing device or network. (Harada, e.g. fig. 18, ¶172-173, 177)
Harada-Walker does not appear to explicitly disclose but Bartoszewski discloses electronically accessing and reviewing digital registers of the second computing device. (e.g. fig. 1, ¶21, 23)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bartoszewski into the invention of Harada-Walker for the purpose of enabling remote access to the security countermeasure level data thereby increasing the flexibility of the system.

Claim 17, Harada-Walker discloses The system of claim 15, wherein identifying the existing digital security capabilities of the second computing device or network independent of the first computing device or network is accomplished by the third intermediary device or network. (e.g. fig. 18, ¶172-173, 177)
Harada-Walker does not appear to explicitly disclose but Bartoszewski discloses electronically accessing and reviewing digital registers of the second computing device. (e.g. fig. 1, ¶21, 23)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bartoszewski into the invention of Harada-Walker for the purpose of enabling remote access to the security countermeasure level data thereby increasing the flexibility of the system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20050120231) in view of Bartoszewski (US 20150326610).

Claim 10, Harada discloses The method of claim 8, wherein electronically obtaining and storing by the third intermediary computing device the existing digital security capabilities of the second computing device or network independent of the first computing device or network is accomplished by the third intermediary computing device or network. (e.g. fig. 18, ¶172-173, 177)
Harada does not appear to explicitly disclose but Bartoszewski discloses electronically accessing and reviewing digital registers of the second computing device. (e.g. fig. 1, ¶21, 23)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bartoszewski into the invention of Harada for the purpose of enabling remote access to the security countermeasure level data thereby increasing the flexibility of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20210168174 discloses an arrangement for monitoring, a monitoring device and intermediary device and method for monitoring an encrypted connection between a client and an access point in a network, wherein—an Extensible Authentication Protocol is used for access authentication of the client to the network on an authentication server, and—a transport layer security protocol having a key disclosure function is executed within the Extensible Authentication Protocol, in which security information for the cryptographic protection of the connection is provided to an intermediary device and is transmitted from the intermediary device to a monitoring device for monitoring the connection. Also provided is a computer program product of the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436